UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_____________________________
                                )
SHAWKI AWAD BALZUHAIR,          )
                                )
          Petitioner,           )
                                )
          v.                    )   Civil Action No. 08-1238 (RWR)
                                )
ROBERT GATES et al.,            )
                                )
          Respondents.          )
                                )


                                ORDER

     A petition for habeas corpus relief was filed on behalf of

Guantánamo Bay detainee Shawki Awad Balzuhair purportedly by a

“next friend.”   On July 29, 2008 Judge Hogan issued an Order in

this case requiring petitioner’s counsel to file a signed

authorization from the petitioner to pursue the action, or a

declaration by counsel that states that the petitioner directly

authorized counsel to pursue the action and explains why counsel

was unable to secure a signed authorization.   Petitioner’s

counsel have not complied with that Order and have provided no

evidence of direct authorization of representation despite

traveling to Guantánamo Bay two times.

     However, the petitioner has purportedly expressed interest

in obtaining representation from an attorney named Ramzi Kassem,

and the petitioner’s counsel have moved for an order allowing the

petitioner to meet with Kassem without Kassem first entering an
                                 -2-

appearance as attorney of record in this case.     Petitioner’s

counsel represent that Kassem is willing to sign and file in this

case a memorandum of understanding regarding access to classified

national security information and acknowledgments.     The

respondents oppose, arguing that allowing Kassem to meet with the

petitioner without first entering an appearance as attorney of

record would create “uncertainty regarding this Court’s authority

to control Mr. Kassem’s conduct.”      (Respt.’s Opp’n at 1.)

However, the respondents do not explain why there would be any

ambiguity regarding control over Kassem if he signed and filed a

modified version of that memorandum specifically acknowledging

this Court’s control over him.   Therefore it is hereby

     ORDERED that the petitioner’s motion [#132] be, and hereby

is, GRANTED.   Petitioner’s counsel are directed to file by

April 8, 2011 an appropriately modified version of the standard

memorandum of understanding regarding access to classified

national security information and acknowledgments bearing the

notarized signature of Kassem specifically submitting to the

authority of this Court and listing all jurisdictions in which

Kassem is admitted to the practice of law.     It is further

     ORDERED that the parties file a joint status report by

April 18, 2011 setting forth the proposed date of the meeting

between petitioner and Kassem and proposing the date for a
                                  -3-

subsequent joint status report detailing the result of the

meeting.    It is further

        ORDERED that petitioner’s motion [#140] for a hearing on his

pending motion for an order allowing prospective alternative

counsel to meet with petitioner be, and hereby is, DENIED as

moot.

        SIGNED this 29th day of March, 2011.



                                        /s/
                                 RICHARD W. ROBERTS
                                 United States District Judge